December 9, 2005

Ms. Catherine Luft
Denton County District Attorney's Office
1450 East McKinney
Denton, TX 76201

Mr. Robert H. Wiley
P. O.  Box 172
Denton, TX 76202

Mr. Lanham Odom
101 S. Woodrow Lane, Ste. B
Denton, TX 76205
Ms. Tiffany L. Haertling
Holmes Woods Diggs & Eames
1517 Centre Place Drive, Suite 300
Denton, TX 76205

Mr. L. James Ashmore
1660 South Stemmons, Suite 300
Lewisville, TX 75067

RE:   Case Number:  05-0241
      Court of Appeals Number:  02-04-00026-CV
      Trial Court Number:  2002-10604-16

Style:      IN THE INTEREST OF J.P.B., A CHILD

Dear Counsel:

      Today, the Supreme Court of Texas granted the petition for review  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  This is the judgment that will issue in mandate  form  to
the lower court if no motion for rehearing is filed or  if  a  filed  motion
for rehearing is denied.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures

|cc:|Ms. Stephanie    |
|   |Lavake           |
|   |Ms. Sherri       |
|   |Adelstein        |